         Case 1:19-cr-00725-JPO Document 162 Filed 12/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        ECF CASE
                                              )
UNITED STATES OF AMERICA                      )
                                              ) NOTICE OF APPEARANCE AND REQUEST
               - v. -                         )      FOR ELECTRONIC NOTIFICATION
                                              )                     19-CR-725 (JPO)
LEV PARNAS, IGOR FRUMAN, and                 )
ANDREY KUKUSHKIN,                            )
                                             )
                        Defendants.           )


TO:     Clerk of Court
        United States District Court
        Southern District of New York

        The undersigned attorney respectfully requests the Clerk to note her appearance in this case

and to add her as a Filing User to whom Notices of Electronic Filing will be transmitted in this

case.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney for the
                                                      Southern District of New York



                                                      by:
                                                            Aline R. Flodr
                                                            Assistant United States Attorney
                                                            (212) 637-1110
